                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 GLENN T. TURNER,

                              Plaintiff,
        v.                                                               ORDER

 LEBBEUS BROWN, HEIDI BLOYER,                                         17-cv-764-jdp
 JULIE BULMANN, and ZACHARY BERGER,

                              Defendants.


       Pro se plaintiff Glenn T. Turner is proceeding to trial on October 7, 2019, with First

and Eighth Amendment claims against prison officials at Wisconsin Secure Program Facility.

Before the court are Turner’s motion to compel discovery, Dkt. 61, and motion for sanctions,

Dkt. 63. I will deny both motions.

       In his motion to compel, Turner says that defendants have refused to provide

documents responsive to his request for copies of electronic communications relating to

plaintiff. In opposition, defendants say that when they responded to Turner’s original discovery

requests, they informed him that they needed additional time to perform the complex email

searches and sorting necessary to identify responsive documents. On July 16, 2019, defendants

provided to Turner a supplemental discovery response consisting of 131 pages. The

supplemental response was marked BATES 042–172.

       Turner did not file a reply brief in support of his motion to compel. But he did file a

motion for sanctions, stating that he has not received all the documents responsive to his

discovery request. He says that because the supplemental response did not include BATES

001–041, defendants must be intentionally withholding 41 pages of documents from him. But

Turner is mistaken. As defendants explain, BATES 001–041 were mailed to Turner previously
as part of various discovery responses in October 2018, and those documents are not responsive

to Turner’s request for copies of electronic communications.

       Because defendants have now provided the documents responsive to Turner’s discovery

request, Turner’s motion to compel is moot. His motion for sanctions is based on his confusion

about how defendants numbered the responsive documents. Therefore, I will deny both

motions.




                                          ORDER

       IT IS ORDERED that:

       1.     Plaintiff Glenn Turner’s motion to compel, Dkt. 61, is DENIED as moot.

       2.     Plaintiff’s motion for sanctions, Dkt. 63, is DENIED.

       Entered August 22, 2019.

                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           JAMES D. PETERSON
                                           District Judge




                                              2
